       Case 2:19-cr-00369-DWA Document 108-4 Filed 10/14/20 Page 1 of 19
                                                                           1

 Computer Interpretation of
 Quantitative DNA Evidence

Commonwealth of Pennsylvania v. Lafon Ellis
           December, 2019
            Pittsburgh, PA


           Jennifer M. Bracamontes, MS
           Cybergenetics, Pittsburgh, PA



                          Cybergenetics © 2003-2019
       Case 2:19-cr-00369-DWA Document 108-4 Filed 10/14/20 Page 2 of 19
                                                                           2


                   DNA biology


Cell




                            Chromosome
                                             Locus
 Nucleus
       Case 2:19-cr-00369-DWA Document 108-4 Filed 10/14/20 Page 3 of 19
                                                                                   3


       Short tandem repeat
                                        DNA locus paragraph
                                     Take me out to the ball game
                                     take me out with the crowd
                                     buy me some peanuts and Cracker Jack
                                     I don't care if I never get back
                                     let me
                                     root root root root root root root root root root
                                     for the home team,
                                     if they don't win, it's a shame for it's one, two,
 23 volumes in                       three strikes, you're out
     cell's                          at the old ball game
DNA encyclopedia
                                      "root" repeated 10 times, so
                                       allele length is 10 repeats
           Case 2:19-cr-00369-DWA Document 108-4 Filed 10/14/20 Page 4 of 19
                                                                                4


                    DNA genotype
                                                            A genetic locus has
                                                            two DNA sentences,
                                                           one from each parent.
                                                          An allele is the number
                     locus                                 of repeated words.
                                                           A genotype at a locus
mother                                                      is a pair of alleles.
           1 2 3 4 5 6 7 8 9 10
allele
                                                                       10, 12
         ACGT repeated word
                                                          Many alleles allow for
father                                                   many many allele pairs.
allele   1 2 3 4 5 6 7 8 9 101112                         A person's genotype
                                                           is relatively unique.
             Case 2:19-cr-00369-DWA Document 108-4 Filed 10/14/20 Page 5 of 19
                                                                                            5


  DNA evidence interpretation
Evidence            Lab              Evidence               Infer                Evidence
  item                                 data                                      genotype
                                                                                  10, 12



                                     10 11 12
 DNA from
one person
                                                                                 Compare


                                                                                  Known
                                                                                 genotype
                                                                                  10, 12
             Case 2:19-cr-00369-DWA Document 108-4 Filed 10/14/20 Page 6 of 19
                                                                                            6


    DNA mixture interpretation
Evidence            Lab              Evidence               Infer                Evidence
  item                                 data                                      genotype
                                                                            10, 11 @ 20%
                                                                            11, 11 @ 30%
                                                                            11, 12 @ 50%
                                     10 11 12
 DNA from
two people
                                                                                 Compare


                                                                                  Known
                                                                                 genotype
                                                                                  11, 12
     Case 2:19-cr-00369-DWA Document 108-4 Filed 10/14/20 Page 7 of 19
                                                                         7


Computers can use all the data
    Quantitative peak heights at locus vWA



                                            peak size

                                  peak
                                 height
  Case 2:19-cr-00369-DWA Document 108-4 Filed 10/14/20 Page 8 of 19
                                                                      8


How the computer thinks
Consider every possible genotype solution



         Explain the
        peak pattern

   Better explanation
 has a higher likelihood
  Case 2:19-cr-00369-DWA Document 108-4 Filed 10/14/20 Page 9 of 19
                                                                      9


How the computer thinks
Consider every possible genotype solution



         Explain the
        peak pattern

   Better explanation
 has a higher likelihood
 Case 2:19-cr-00369-DWA Document 108-4 Filed 10/14/20 Page 10 of 19
                                                                      10


How the computer thinks
Consider every possible genotype solution



         Explain the
        peak pattern

   Better explanation
 has a higher likelihood
 Case 2:19-cr-00369-DWA Document 108-4 Filed 10/14/20 Page 11 of 19
                                                                      11


How the computer thinks
Consider every possible genotype solution



         Explain the
        peak pattern

   Better explanation
 has a higher likelihood
 Case 2:19-cr-00369-DWA Document 108-4 Filed 10/14/20 Page 12 of 19
                                                                      12


How the computer thinks
Consider every possible genotype solution



   Worse explanation
  has a lower likelihood
         Case 2:19-cr-00369-DWA Document 108-4 Filed 10/14/20 Page 13 of 19
                                                                                    13


           Evidence genotype
Objective genotype determined solely from the DNA data.
          Never sees a comparison reference.




                                                    35%

                                                              17%
                                                                              13%
      4%               4%                 5%                            7%
             3%                  3%
      Case 2:19-cr-00369-DWA Document 108-4 Filed 10/14/20 Page 14 of 19
                                                                                 14


    DNA match information
How much more does someone match the evidence
           than a random person?




   Prob(evidence match)
  Prob(coincidental match)
                                                 35%

                                                           17%
                                                                           13%
   4%               4%                 5%                            7%
          3%                  3%
       Case 2:19-cr-00369-DWA Document 108-4 Filed 10/14/20 Page 15 of 19
                                                                            15


     DNA match information
How much more does the suspect match the evidence
            than a random person?




    Prob(evidence match)
                                                     3x
   Prob(coincidental match)
                                                  35%

                                                      12%
   Case 2:19-cr-00369-DWA Document 108-4 Filed 10/14/20 Page 16 of 19
                                                                        16


Match information at 23 loci
           Case 2:19-cr-00369-DWA Document 108-4 Filed 10/14/20 Page 17 of 19
                                                                                17


  Is the suspect in the evidence?

                    A match between the pistol
                        and Lafon Ellis is:

            21.4 trillion times more probable than
a coincidental match to an unrelated African-American person

          9.42 quadrillion times more probable than
   a coincidental match to an unrelated Caucasian person

          19.2 quadrillion times more probable than
    a coincidental match to an unrelated Hispanic person
Case 2:19-cr-00369-DWA Document 108-4 Filed 10/14/20 Page 18 of 19
                                                                     18


         Match statistics

                                                  4

  Item        Description                   Lafon Ellis

  2A          pistol                      21.4 trillion
Case 2:19-cr-00369-DWA Document 108-4 Filed 10/14/20 Page 19 of 19
                                                                     19


         Match statistics

                                                  4

  Item        Description                   Lafon Ellis

  2A          pistol                          13.33
